Exhibit 10.12

AMENDMENT 2013-2

TO THE

DEVON ENERGY CORPORATION

NON-QUALIFIED DEFERRED COMPENSATION PLAN

The Devon Energy Corporation Non-Qualified Deferred Compensation Plan (the
“Plan”) is amended, effective January 1, 2013, as follows:

1. Section 5.1 of the Plan (“Supplemental Company Contributions”) is amended in
its entirety to read as follows:

“5.1 Supplemental Company Contributions. For each calendar quarter of the Plan
Year (i.e., the quarters ending March 31, June 30, September 30 and
December 31), the Company will credit to the Account of each Participant a
Supplemental Company Contribution in an amount equal to (a) minus (b) minus
(c) below:

(a) The Applicable Contribution Percentage multiplied by the Participant’s Base
Salary and Bonus for the Plan Year up through the applicable calendar quarter.

(b) The Applicable Contribution Percentage multiplied by such Participant’s
“eligible 401(k) compensation” for the Plan Year up through the applicable
calendar quarter, which, for purposes of this Article V, shall be defined as the
Participant’s Base Salary and Bonus less the Participant’s Deferred Amount (each
for the Plan Year up through the applicable calendar quarter) up to the IRS
Limitations for the applicable Plan Year.

(c) The Supplemental Company Contribution, if any, previously credited to the
Account of the Participant for the Plan Year.

Provided, however, that, notwithstanding anything in this Section 5.1 to the
contrary, the Supplemental Company Contribution cannot exceed the Participant’s
Deferred Amount for the applicable Plan Year; provided further that the
Supplemental Company Contribution will only be credited to the Account of a
Participant for any calendar quarter of the Plan Year if as of the last day of
the applicable calendar quarter of the Plan: (i) such Participant has made the
maximum deferral of compensation as permitted under Sections 402(g) and 414(v)
of the Code to the Qualified Plan (or, if less, the maximum deferral of
compensation as permitted under the terms of the Qualified Plan); (ii) the
Company has made the maximum matching contribution to the Qualified Plan as
permitted under Section 401(m) of the Code and the Qualified Plan and (iii) such
Participant is an Eligible Employee.

Notwithstanding the foregoing, for the Plan Year beginning January 1, 2013, the
Company shall make a Supplemental Company Contribution for the six-month period
beginning January 1, 2013 and ending June 30, 2013 (and the Company shall not be
required to make a Supplemental Company Contribution for the calendar quarter
ending March 31, 2013); provided, however, that the Participant otherwise
satisfies all requirements set forth in this Section 5.1 and the Participant is
an Eligible Employee on June 30, 2013.”

 

1



--------------------------------------------------------------------------------

2. Section 7.2 of the Plan (“Adjustment of Accounts”) is amended to amend the
third sentence thereof (beginning with “Supplemental Company Contributions...”)
in its entirety to read as follows:

“Supplemental Company Contributions shall be credited to a Participant’s Account
on such date or dates as the Committee specifies and shall be credited to the
applicable subaccount within such Account by reference to the applicable Plan
Year; provided, however, that under no circumstances shall Supplemental Company
Contributions be credited to the Account of a Participant before such
Participant has made the maximum deferral of compensation as permitted under
Sections 402(g) and 414(v) of the Code to the Qualified Plan (or, if less, the
maximum deferral of compensation as permitted under the terms of the Qualified
Plan), the Company has made the maximum matching contribution to the Qualified
Plan as permitted under Section 401(m) of the Code and the Qualified Plan, and
the Participant has otherwise satisfied the requirements set forth in
Section 5.1 to receive a Supplemental Company Contribution. Supplemental Company
Contributions shall be subject to the vesting requirements described in
Section 7.4.”

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Devon Energy Corporation (acting through its authorized
delegate) has caused this Amendment 2013-2 to the Devon Energy Corporation
Non-Qualified Deferred Compensation Plan to be executed this 26th day of July
2013.

 

DEVON ENERGY CORPORATION By:  

/s/ Frank W. Rudolph

 

 

Name:   Frank W. Rudolph Title:   Executive Vice President, Human Resources

[Signature Page to Amendment to the Devon Energy Corporation Non-Qualified
Deferred Compensation Plan]